Case 1:18-cv-00957-CMH-TCB Document 72 Filed 02/03/21 Page 1 of 4 PageID# 965




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA



    UMG RECORDINGS, INC., et al.,

                        Plaintiffs,

                 v.                                  Case No. 1:18-cv-00957-CMH-TCB

    KURBANOV, et al.,

                        Defendants.


          PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO
   DEFENDANT’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL MATERIALS
 IN SUPPORT OF MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

         The issue on remand from the Fourth Circuit is singular and straightforward: whether

exercise of personal jurisdiction over Defendant is constitutionally reasonable. See UMG

Recordings, Inc. v. Kurbanov, 963 F.3d 344, 355 (4th Cir. 2020). Based on the Fourth Circuit’s

rulings on the first two prongs of the personal jurisdiction test—which the Supreme Court

declined to review on certiorari—and the parties’ prior briefing on the third prong, the remaining

personal jurisdictional issue can be resolved quickly in Plaintiffs’ favor.1 The purportedly

“newly-discovered” materials submitted by Defendant, all of which are unauthenticated online

news articles, including some from 2013 and 2014, provide no basis for concluding that this

Court’s exercise of personal jurisdiction over Defendant would be constitutionally unreasonable.



1
  See, e.g., ECF No. 28 at 14–16; Dunlap v. Cottman Transmissions Sys., LLC, No. 2:11CV272,
2015 WL 12804277, at *4 (E.D. Va. Nov. 5, 2015) (stating that the third prong of the test for
specific jurisdiction “likely will be met unless the defendant presents ‘a compelling case that the
presence of some other considerations would render jurisdiction unreasonable’” and finding the
third prong met in the absence of such considerations) (quoting Burger King Corp. v. Rudzewicz,
471 U.S. 462, 477 (1985)). Plaintiffs would be glad to provide further briefing or oral argument
if it would please the Court.

                                                 1
Case 1:18-cv-00957-CMH-TCB Document 72 Filed 02/03/21 Page 2 of 4 PageID# 966




       As explained in prior briefing, the constitutional reasonableness prong is meant to ensure

that litigation in this forum is not “so gravely difficult and inconvenient as to place the defendant

at a severe disadvantage in comparison to his opponent.” CFA Inst. v. Inst. of Chartered Fin.

Analysts of India, 551 F.3d 285, 296 (4th Cir. 2009) (internal quotation marks omitted); see also

ECF No. 28 at 14.2 The news articles submitted by Defendant are irrelevant to this inquiry. For

this reason alone, the Court should disregard the articles.3

       Defendant nonetheless contends that the articles are relevant because they demonstrate

that Plaintiffs “have effective means to protect their rights in Russia.” ECF No. 70 at 3. But a

Russian law that apparently provides for takedowns of pirate apps in Russia says nothing about

Plaintiffs’ vindication of their rights in the United States. The Russian law as set forth in

Defendant’s articles does not enable Plaintiffs to address the prior and ongoing infringement

committed by millions of users in the United States on Defendant’s websites. Nor does the

Russian law, as described in Defendant’s articles, provide Plaintiffs the opportunity to obtain

damages for the massive copyright infringement facilitated by Defendant in the United States.

       Moreover, the articles themselves question the effectiveness of Russia’s newly-enacted

anti-piracy law. See ECF No. 69-1, at 2 (noting “potential loophole” and ability for pirated apps

to “potentially evade blocking [measures]”); ECF No. 69-2, at 5–6 (describing record labels’

applications for Russian injunctions as a “test run”). And to the extent that the articles are an

effort by Defendant to put forward an expert opinion as to the availability of legal remedies in

Russia, the articles are woefully insufficient.



2
  When applying that standard, courts consider the burden on the defendant, the interests of the
forum state, and the plaintiff’s interest in obtaining relief. CFA Inst., 551 F.3d at 296.
3
 Not only are the materials irrelevant to the issue on remand, Defendant did not meet and confer
with Plaintiffs before filing the motion.

                                                  2
Case 1:18-cv-00957-CMH-TCB Document 72 Filed 02/03/21 Page 3 of 4 PageID# 967




       For the foregoing reasons, Plaintiffs respectfully request that the Court deny Defendant’s

motion to file supplemental materials in support of his motion to dismiss. In addition, now that

the Supreme Court has denied Defendant’s petition for certiorari, Plaintiffs request that this

Court rule on the third prong of the personal jurisdiction analysis, deny Defendant’s motion to

dismiss, and lift the stay on proceedings in this Court. In that event, Plaintiffs respectfully ask

that the Court consider the parties’ Proposed Joint Discovery Plan Pursuant to Rule 26(f)

(ECF No. 55) when issuing a schedule for completion of discovery and other pretrial deadlines.



Respectfully submitted,

February 3, 2021                                             /s/ Scott A. Zebrak
                                                          Scott A. Zebrak (VSB No. 38729)
                                                          Matthew J. Oppenheim (pro hac vice)
                                                          Lucy Grace D. Noyola (pro hac vice)
                                                          Kellyn M. Goler (pro hac vice)
                                                          OPPENHEIM + ZEBRAK, LLP
                                                          4530 Wisconsin Avenue, NW, 5th Floor
                                                          Washington, DC 20015
                                                          Tel: (202) 480-2999
                                                          Fax: (866) 766-1678
                                                          scott@oandzlaw.com
                                                          matt@oandzlaw.com
                                                          lucy@oandzlaw.com
                                                          kellyn@oandzlaw.com

                                                          Attorneys for Plaintiffs




                                                  3
Case 1:18-cv-00957-CMH-TCB Document 72 Filed 02/03/21 Page 4 of 4 PageID# 968




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 3, 2021, I electronically filed the foregoing with the
Clerk using the CM/ECF system, which will send the document and notification of such filing to
counsel of record.


                                                   /s/ Kellyn M. Goler
                                                   Kellyn M. Goler
